In an action to foreclose a mortgage, the defendant Jenny J. Mercado appeals from (1) an order of the Supreme Court, Suffolk County (Pitts, J.), dated September 7, 2010, which granted the plaintiffs’ motion to execute a judgment of foreclosure and sale and to amend the caption, and (2) a judgment of foreclosure and sale of the same court entered October 29, 2010.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting the plaintiffs’ motion to execute a judgment of foreclosure and sale and to amend the caption. Although the plaintiffs failed to timely settle a judgment in accordance with 22 NYCRR 202.48 (a), granting their motion brought the finality to court proceedings that this rule was designed to effectuate, and preserved judicial resources (see Matter of Loeffler v New York State Dept. of Envtl. Conservation, 37 AD3d 470, 471 [2007]; Delahanty v DeGuire, 280 AD2d 638, 639 [2001]).
The appellant’s remaining contentions are either without merit or not properly before this Court.
Rivera, J.E, Chambers, Hall and Miller, JJ., concur.